DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance: the present invention pertains to controlling illumination of light devices based on detected ambient conditions.
With regards to claim 1, Skotty (US 2016/0027262) discloses an illumination control system (paragraph 28), comprising: 
an image capturing unit capturing an image in real time (paragraph 34); 
5a motion sensing unit sensing motion in the image (paragraph 51) and generating a notification (paragraph 112); 
a communication unit receiving the image and the notification for transmission to outside (paragraph 31), and receiving a control signal (paragraph 37); 
10a control unit (paragraph 33) receiving information on the image and the notification through the communication unit (paragraph 31), analyzing the information (paragraph 55), and transmitting the control signal for control (paragraph 33); 
a plurality of light units connected to the communication unit so that 15lights are controlled through the control signal (paragraph 33); and 
a storage unit storing the information (paragraph 140).  
Martin (US 2013/0346229) discloses the detection of a faulty light (paragraph 134).
The prior art, either singularly or in combination, does not disclose the limitation “…wherein the control unit computes a representative power consumption value which is calculated by dividing an entire power consumption amount of the plurality of light units by a number of the plurality of light units, and compares the representative power consumption value with a power consumption amount of the respective light unit so as to detect a faulty light unit” of claim 1.  
Also peruse pages 5-6 of Applicant’s remarks filed 6/14/22.
Thus, the prior art does not disclose the aforementioned limitation used in combination with all of the other limitations of claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN C WONG whose telephone number is (571)272-7341.  The examiner can normally be reached on Flex Monday-Thursday 9:30am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath V Perungavoor can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	
/ALLEN C WONG/Primary Examiner, Art Unit 2488